Citation Nr: 0506136	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1986 to January 1988 
and from December 1990 to August 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the RO which 
denied service connection for a hiatal hernia, IBS, and 
hepatitis C. 

The veteran initially requested to testify at a video 
conference hearing at the RO before a Veterans Law Judge 
sitting in Washington, DC.  Thereafter, in August 2004 and 
December 2004, the Board requested confirmation from the 
veteran of her intent to appear for the video conference 
hearing; however, the veteran never responded to the Board's 
requests.  As such, the video conference hearing was not 
scheduled.  


FINDINGS OF FACT

1.  The veteran has submitted no competent evidence to show 
that she has a current hiatal hernia disorder that had its 
clinical onset in service or for many years after service. 

2.  The veteran has submitted no competent evidence to show 
that she has current IBS that had its clinical onset in 
service or for many years after service. 

3.  The veteran has submitted no competent evidence to show 
that she has current hepatitis C that had its clinical onset 
in service or for many years after service. 




CONCLUSIONS OF LAW

1.  A hiatal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

2.  IBS was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that she developed a hiatal hernia, IBS 
and hepatitis C during, or as a result of her active duty 
service.  As such, the veteran asserts that service 
connection is warranted for these disabilities.  

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to service connection for a hiatal hernia, IBS 
and hepatitis C, the Board finds that compliance with the 
VCAA has been satisfied.  To comply with the aforementioned 
VCAA requirements, the RO must satisfy the following four 
requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in September 
2001 and March 2004 informed her that to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
September 2001 and March 2004 letters advised the veteran 
that the RO would make reasonable efforts to obtain evidence 
such as medical records, employment records, or records from 
other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The September 2001 and March 
2004 letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated her for her claimed conditions.  She was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

In this regard, the Board notes that the veteran, in a 
February 2003 statement to the RO, indicated that she 
received all of her treatment for the claimed conditions from 
the Indianapolis VA facility.  VA records pertaining to the 
veteran were then obtained from that location.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The RO has consistently requested the 
veteran to provide information about where and by whom she 
was treated for her claimed disabilities.  In the March 2004 
letter, she was specifically asked to tell VA about any 
additional information or evidence and send VA the evidence 
needed as soon as possible.  Thus, she was, in effect, asked 
to submit all evidence in her possession.  Therefore, for all 
of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in her 
possession that pertained to her claims prior to the January 
2002 rating decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate her claims, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

In this case, a careful review of the veteran's service 
medical records is negative for any complaints, findings or 
diagnoses of hiatal hernia, IBS or hepatitis C.  On her 
Report of Medical History from July 1991, the veteran did not 
indicate that she had any stomach, liver or intestinal 
trouble.  Neither did the veteran indicate that she had ever 
had any jaundice or hepatitis.  

Post-service medical records do not show the presence of a 
hiatal hernia, IBS or hepatitis C until many years after 
discharge from active duty in 1991.  For example, a June 1992 
VA general medical examination, afforded to the veteran in 
conjunction with another claim of service connection, does 
not indicate any complaints associated with gastrointestinal 
symptoms, a hernia or hepatitis.  

An August 2000 VA examination, performed in conjunction with 
an increased rating claim for her service-connected back 
disorder, noted that the veteran had a long history of 
chronic pain, unemployment and homelessness, along with 
alcohol, heroine and cocaine abuse.  The examiner also noted 
that the veteran had been psychiatrically diagnosed with 
antisocial and narcissistic personality traits, as well as a 
notable history of an "entitlement mentality" noted in 
psychiatric treatment records.  

The veteran was afforded a VA examination in April 2001 in 
conjunction with her claim of service connection for 
gastroesophageal reflux disease (GERD).  The veteran reported 
that after returning from Saudi Arabia, she had been having 
significant heartburn and acid reflux, belching, nausea and 
vomiting, and felt like the food and acid was coming up her 
throat.  The veteran had been on medications of Lansoperazole 
and Maalox, but she was still having significant symptoms of 
reflux.  The veteran reported non-cardiac related chest pain 
that was due to the reflux, and that during the night she had 
symptoms of significant reflux with sour breath and acid 
coming up her throat.  The veteran reported occasional nausea 
and vomiting and some mucus in her throat.  The veteran also 
complained of constipation and epigastric discomfort.  
Physical examination revealed that the veteran was 
comfortable and not in any acute distress.  The abdomen was 
soft, with positive bowel sounds.  There was no tenderness, 
guarding, or rigidity noted.  The examiner noted that the 
veteran's history of significant heartburn, acid reflux, 
belching, nausea and vomiting was consistent with GERD.  

In May 2001, the veteran underwent an esophogram with barium 
in conjunction with the April 2001 VA examination to 
determine, in particular, if the veteran had significant 
reflux.  Images revealed that the esophageal mucosa was 
normal in appearance.  There was no evidence of ulceration or 
esophagitis.  There was no evidence of intrinsic or extrinsic 
mass effect.  Esophageal motility was normal.  There was no 
evidence of hiatal hernia.  There was no gastroesophageal 
reflux demonstrated on the examination.  Limited views of the 
stomach and duodenum were unremarkable.  The examiner 
concluded that the esophogram was normal.  

A June 2001 VA gastrointestinal (GI) evaluation noted that 
the veteran had complained of severe GI reflux for the past 5 
years.  

A July 2001 VA GI endoscopy report indicated no evidence of 
significant pathology in the entire examined duodenum, 
stomach or esophagus.  A medium hiatus hernia was found.  The 
Z-line was at 35 cm from incisors.  The hiatal narrowing was 
at 39 cm from incisors.  The examiner noted a strong 
possibility of IBS as she related a very good history of 
symptoms such as alternating diarrhea and constipation, 
abdominal pain, and dyspeptic symptoms.  

In an August 2001 progress note, it was noted that the 
veteran continued to have problems with dyspepsia and 
heartburn.  She was started on Celexa and the Lansoperazole 
was increased to twice daily.  The progress note also 
indicated that the veteran had a liver biopsy for her 
hepatitis C and was not being considered for treatment until 
her depression and other medical problems were resolved.  

In a September 2001 rating decision, the RO denied the 
veteran's claim of service connection for GERD, based on a 
finding that there was no relationship between the veteran's 
current GERD and any disease or injury in service.  

A December 2001 VA emergency room triage report noted that 
the veteran came to the emergency room in a wheel chair 
complaining of severe sharp pain in the epigastric area and 
upper abdomen.  The veteran indicated that she had been 
nauseated and vomited four times that day, and had diarrhea 
for 5 days.  The veteran reported that she took Maalox with 
no relief.  

In a January 2002 VA progress note, it was noted that the 
veteran continued to complain of dyspepsia and constipation.  
On examination, bowel sounds were positive.  The abdomen was 
soft with mild tenderness to palpation in the epigastrium.  
The veteran was ordered to continue rabeperazole 20-mg twice 
daily, and Maalox as needed.  

In a January 2002 rating decision, service connection was 
denied for a hiatal hernia, IBS and hepatitis C.  The veteran 
timely appealed that determination.  In her November 2002 VA 
Form 9, substantive appeal, the veteran indicated that she 
was given injections with the air guns before 1991 and felt 
that that was how she acquired hepatitis C.  The veteran also 
asserted that she had symptoms of GERD and IBS while in 
service and also when she got out of service.  

VA progress notes of October 2002 and January 2003 noted 
diagnoses of IBS, dyspepsia, and hepatitis C.  

In summary, the post-service medical evidence of record notes 
current diagnoses of hiatal hernia, IBS and hepatitis C; 
however, these conditions were first diagnosed many years 
after service and there is no competent medical evidence of 
record linking a hiatal hernia, IBS or hepatitis C to any 
disease or injury incurred in or aggravated by service.  

Although the veteran asserted that the hepatitis C was due to 
events in service, and that her IBS and GERD were present 
during service, she has not produced any competent medical 
evidence to support this contention.  In other words, there 
is no evidence of record, other than the appellant's 
contentions, that she has current hiatal hernia, IBS or 
hepatitis that was incurred in or aggravated by service.  As 
the appellant is not a medical expert, she is not competent 
to express an authoritative opinion on this issue.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  In the absence of competent evidence 
demonstrating a link between any current hiatal hernia, IBS 
and/or hepatitis C and the veteran's period of active duty, 
service connection is not warranted.  In sum, the record does 
not contain any service medical records showing treatment for 
a hiatal hernia, IBS or hepatitis C, and the post-service 
medical records do not show treatment for any of these 
conditions until many years after service, when the veteran 
was treated for GERD and IBS symptoms.  Finally, there is no 
competent evidence linking these conditions, found many years 
after service, to an incident of service.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for a hiatal hernia, IBS and hepatitis C.  
Hence, the claims are denied.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

ORDER

Service connection for a hiatal hernia is denied.  

Service connection for IBS is denied.  

Service connection for hepatitis C is denied.  


	                        
____________________________________________
	BARBARA B. CPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


